GONZALES, Judge,
concurring:
Since 1987, when AR 608-18 was issued as a new regulation, the incidence of child abuse that have been referred to a court-martial have been on the rise. During fiscal year 1992, ten percent of the courtmartials in the United States Army involved child abuse offenses. This is alarming.
Voluntary self-referral is one of six measures listed in paragraph 1-5, AR 608-18, to meet the objectives of the Family Advocacy Program of preventing future child abuse and treating family members so that the family can be restored to a health state. I agree that voluntary self-referral should be encouraged. However, voluntary self-*613referral cannot be expected to be a viable option for a soldier without a concomitant “limited use” policy. A case like the instant one, where a soldier seeks help for his unacceptable behavior and then finds himself before a court-martial four months later, has a chilling effect on others to come forward. Likewise, our affirmance of the sentence will not encourage those with child abuse problems to seek help through treatment and rehabilitation.
The Army has existed without a “limited use” policy for child abuse cases during the past five and a half years under AR 608-18. I agree with my brothers that it would not be appropriate for this Court to impose such a policy for the Army. The proponent of AR 608-18 should take the time to seriously consider a “limited use” policy similar to the one that currently exists in the Marine Corps. To enhance identification and prevention of child abuse, the consequences for a soldier’s voluntary self-referral should not be as severe as if he had remained silent and risked being caught. From a court-martial statistical point of view, the time to weigh the merits of implementing a “limited use” policy is now.